DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the resin layer supported on the support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “the resin layer formed on the support”.
Claim 2 recites the limitation "the resin layer infiltrated with the solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “at least under a reduced-pressure environment” in line 2, but does not define whether this requires a pressure below ambient or requires any pressure, insofar as “at least” reduced pressure would comprise reduced-pressure, ambient pressure, and increased pressure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THALLNER US 2012/0000613).
	Regarding claims 1 and 11, THALLNER teaches providing a resin layer 3 on a support 1, bonding a substrate 4 that is smaller than the support to the resin layer, dissolving to remove an end portion 23 of the resin layer 3 that is not in contact with the support 1, and peeling the support from the resin layer (figs. 2-4; paras. 48, 67, and 71).
	Regarding claim 9, THALLNER teaches introducing the solvent while rotating the substrate (paras. 64-67).
.

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  AKECHI (US 2007/0295458), CARRE et al. (US 2011/0048611), SHIMIZU et al. (US 2013/0248099), YAMAMURO et al. (US 2019/0077156), NAKANO et al. (US 2019/0255852), FEHKUHRER (US 2018/0040489), SASAKI et al. (US 2016/0311222), and TANG et al. (US 2016/0372436) teaches additional methods of utilizing solvent to separate a carrier and substrate.  The prior art of record does not teach or fairly suggest such a method of dissolving an edge of a resin to separate the carrier and support, where the resin remains on the substrate, wherein the resin to remain on the substrate is dried prior to peeling the support from the resin layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 17, 2021